242 Ga. 326 (1978)
249 S.E.2d 49
DORMINY
v.
DORMINY.
33877.
Supreme Court of Georgia.
Argued September 12, 1978.
Decided October 4, 1978.
Yancey, Perkins & Barnick, Howard E. Yancey, Jr., *327 for appellant.
Reinhardt, Whitley & Sims, Glen Whitley, for appellee.
HILL, Justice.
This is an appeal from that portion of the final judgment and decree of divorce between the parties which awarded custody of the parties' minor child to the former wife. Appellant argues that reversal is mandated by the trial judge's seemingly placing the burden of proof on the father and his reference in that order to the special place of a mother's love. The trial court also stated that "both parties are fit and proper persons to have custody of their minor child and that the interests of the child will be best served by awarding permanent custody of said child to the plaintiff mother." This is the appropriate test, a decision right for any reason will not be set aside, and we find no abuse of discretion. Code Ann. § 74-107; Harris v. Harris, 240 Ga. 276 (240 SE2d 30) (1977).
Judgment affirmed. All the Justices concur, except Jordan, J., who concurs in the judgment only.